

February 25, 2011


CONFIDENTIAL


Mr. Paul E. Rumler
Special Committee of the Board of Directors
Eternal Energy Corp.
2549 West Main Street, Ste. 202
Littleton, CO  80120


Gentlemen:


This letter will confirm our understanding that C. K. Cooper & Company, Inc.
(“CKCC”) has been engaged as sole financial advisor for the Special Committee of
the Board of Directors (the “Committee” or the “Board”) of Eternal Energy Corp.
(the “Company”), whereby CKCC would render to the Committee a written opinion as
to the fairness (the “ Opinion”), from a financial point of view, of the share
ownership ratio currently contemplated for the closing of the proposed merger
(the “Transaction”) by and between a wholly-owned subsidiary of the Company and
American Eagle Energy Inc. (“American”), as announced on February 23, 2011.


In its capacity as financial advisor, CKCC will, upon request, deliver its
written Opinion addressed to the Committee as to the fairness of the Transaction
to the stockholders of the Company from a financial point of view.


CKCC will undertake a financial review and analysis of the Company, American,
and the Transaction, the nature and scope of which shall be in such form and
substance as CKCC considers appropriate in accordance with industry standards to
provide such advice and render the Opinion to the Committee.  CKCC services will
include preparing a summary of our review and analysis and delivering, if
requested, the Opinion to the Committee.  The Opinion shall, in any event, be
limited to the fairness of the share ownership ratio currently contemplated for
closing of the Transaction, and shall not address the Committee’s or the Board’s
underlying business decision to engage in the Transaction.  The Opinion shall be
based upon such financial review of the Company, American, and the Transaction
and the respective business, assets and operations of the Company and American
as CKCC shall deem appropriate and feasible, limited, in any event, to an
analysis of (i) publicly available information with respect to the Company and
American and such other matters as CKCC deems appropriate and (ii) such other
information as shall be requested by, and supplied to, CKCC by the Company,
American, and their respective consultants.  The Opinion may be in such form as
CKCC shall determine and CKCC may qualify the Opinion in such manner as CKCC
believes appropriate, including by stating therein that CKCC has relied upon the
information furnished to it by the Company, American, their respective
consultants or which is publicly available, has assumed the accuracy and
completeness of such information and has not attempted to conduct any appraisal
of assets or verify independently any such information, and had no reasonable
basis to believe that any of such information was not accurate or
complete.  CKCC shall not be obligated to provide any services other than those
specifically set forth above.
 
 
 

--------------------------------------------------------------------------------

 


Eternal Energy Corp.
Engagement Agreement – Fairness Opinion
February 25, 2011
Page 2


The Company agrees to pay CKCC, in immediately available funds, as compensation
for its services under this engagement a fee of $125,000 along the following
schedule:


 
·
$75,000 upon execution of this engagement agreement; and

 
 
·
$50,000 upon CKCC’s delivery of the written Opinion.

 
There will be an additional fee of $15,000 for each update of the Opinion
delivered at the Committee’s request in connection with the Transaction.


The Company shall, promptly upon request and submission of reasonable
documentation to the Company, reimburse CKCC for all reasonable and documented
out-of-pocket expenses incurred in connection with the Transaction, which
expenses shall not exceed in aggregate amount of $20,000 without the prior
approval of the Company.


The Company agrees that all advice and any documents (including the Opinion)
prepared or given by CKCC in connection with its engagement hereunder is for the
benefit and use of the Company in connection with the services covered by this
letter agreement and that no such advice or documents shall be used for any
other purpose or be disclosed, reproduced, disseminated, quoted or referred to
at any time, in any manner or for any purpose, nor shall any public references
to CKCC or the documents be made by or on behalf of the Company, in each case
without CKCC’s prior written consent, which consent shall not be unreasonably
withheld; provided, however, that the Company may (a) deliver information copies
of the Opinion to its legal counsel and other professional advisors that are
participating in the Transaction, and (b) produce an information copy of the
Opinion and any other materials in its possession in response to any subpoena,
court order, or similar legal demand. In addition, CKCC acknowledges that the
text of the Opinion and a description thereof may be included in certain
filing(s) required to be made by the Company with the Securities and Exchange
Commission in connection with the Transaction, and in materials required to be
delivered to the Company's stockholders, and in materials that are required to
be delivered to the stockholders of American, provided that (i) if the Opinion
is included in such filing(s) or materials, the Opinion will be reproduced
therein only in its entirety, and (ii) the content and context of any such
inclusion or description (including, without limitation, any reference to CKCC,
the Company's engagement of CKCC, the services provided by CKCC or the Opinion)
shall be subject to CKCC's prior review and written approval (and, if
applicable, formal written consent), which shall not be unreasonably withheld,
delayed, or denied.


The Company agrees that CKCC has been retained to act solely as financial
advisor to the Committee, and not as an advisor to or agent of any other person,
and that the Committee’s engagement of CKCC is not intended to confer rights
upon any person not a party hereto (including stockholders, employees or
creditors of the Company) as against CKCC or its affiliates, or their directors,
officers, employees or agents.  The Company further agrees that under no
circumstances shall the execution of this letter agreement or any act of CKCC
hereunder commit or be deemed a commitment by CKCC (or any affiliate) to provide
or arrange any bank financing, other debt or equity financing for any
transaction or to purchase any security in connection therewith.  The Company
acknowledges that CKCC will act as an independent contractor under this letter
agreement and shall not assume the responsibilities of a fiduciary to the
Company, American, or their respective stockholders in connection with the
performance of CKCC’s services hereunder.


 
 

--------------------------------------------------------------------------------

 


Eternal Energy Corp.
Engagement Agreement – Fairness Opinion
February 25, 2011
Page 3


The Company acknowledges that CKCC is a full service securities firm engaged in
a broad range or securities activities and financial services, including
securities trading, investment management, financing and brokerage
activities.  In the ordinary course CKCC’s business, CKCC or its affiliates (i)
may at any time hold long or short positions, and may trade or otherwise effect
transactions, for CKCC’s own account or the accounts of customers, in debt or
equity securities of the Company or any other company that may be involved in
any proposed transaction and (ii) may at any time be providing or arranging
financing and other financial services to other companies that may be involved
in a competing transaction.


In addition, CKCC and its affiliates may from time to time perform various
investment banking and financial advisory services for other companies which may
have conflicting interests with the Company.  CKCC will not use or disclose any
confidential information of the Company obtained during its engagement hereunder
in connection with its representation of such companies and will not disclose
confidential information of such other companies to the Company.


The Company acknowledges that CKCC does not provide legal, tax or accounting
advice and that the Company confirms that it will rely on its own independent
advisors for such advice.


The Company and CKCC agree to the provisions with respect to the Company’s
indemnity of CKCC and other matters set forth in Schedule A, the terms of which
are incorporated herein in their entirety.


CKCC’s engagement hereunder may be terminated at any time by either CKCC or the
Company, it being understood that upon termination, this letter agreement shall
have no further force or effect, except that any termination of CKCC’s
engagement hereunder for any reason shall not affect the Company’s obligations
to provide indemnification as provided in Schedule A hereto.  In the event that
CKCC terminates this letter agreement, CKCC shall not be entitled to payment as
set forth above.  In addition, provisions relating to the status of CKCC as an
independent contractor, the limitation on to whom CKCC shall owe any duties,
governing law, successors and assigns, and the waiver of the right to trial by
jury shall survive any termination of this letter agreement.


This letter agreement, including all Schedules, and any rights, duties or
obligations hereunder may not be waived, amended, modified or assigned, nor may
any obligations of a party hereto be delegated, in any way, in whole or in part,
including by operation of law, without the prior written consent of, and shall
inure to the benefit of and be binding upon the successors, assigns and personal
representatives of, each of the parties hereto.  Any attempted assignment or
delegation in violation of the preceding sentence shall be void.  This letter
agreement embody the entire agreement and understanding of the parties and
supercede all prior agreements and understandings relating to the subject matter
hereof.


All of the Schedules to this letter agreement are an integral part of this
letter agreement and shall survive any termination or expiration hereof.  In
case any provision of this letter agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this letter agreement shall not in any way be affected or impaired
thereby.  This letter agreement and any claim or dispute of any kind or nature
whatsoever arising out or, or relating to, this letter agreement or CKCC’s
engagement hereunder, directly or indirectly (including any claim concerning
advice provided pursuant to this letter agreement), shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflict of law principles.  Any rights to trial by jury with respect to any
claim, action or proceeding, directly or indirectly, arising out of, or relating
to, this letter agreement or CKCC’s engagement hereunder are waived by CKCC and
the Company.
  
 
 

--------------------------------------------------------------------------------

 


Eternal Energy Corp.
Engagement Agreement – Fairness Opinion
February 25, 2011
Page 4


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed duplicate if this letter, which shall
thereupon constitute a binding agreement.  The exchange of copies of this letter
agreement and of signature pages by facsimile transmission or e-mail will
constitute effective signing and delivery of this letter agreement and may be
used in lieu of the original for all purposes. Signatures of any party
transmitted by facsimile or e-mail will be deemed to be original signatures for
all purposes.
 
We are pleased to accept this engagement and look forward to working with the
Committee.
 

 
Very truly yours,
     
C. K. COOPER & COMPANY, INC.
         
By
  /s/ Alexander G. Montano
   
Name:
Alexander G. Montano
   
Title:
Managing Director



Accepted and agreed to as of the date first written above:


ETERNAL ENERGY CORP.


By
/s/ Paul E. Rumler
   
Name:
Paul E. Rumler
   
Title:
Chairman of the Special Committee
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


INDEMNIFICATION


The Company agrees to indemnify CKCC, any controlling person of CKCC and each of
their respective directors, officers, employees, agents, affiliates and
representatives (each, an “Indemnified Party”) and hold each of them harmless
against any and all losses, claims, damages, expenses, liabilities, joint or
several (collectively, “Liabilities”) to which the Indemnified Parties may
become liable, directly or indirectly, arising out of or relating to the
engagement under the letter agreement to which this Schedule A is attached (the
“Letter Agreement”), unless the Liabilities resulted from the negligence or
willful misconduct of any Indemnified Party.  The Company further agrees to
reimburse each Indemnified Party promptly upon request for all expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for, defense of, or providing
evidence in, any action, claim, suit, proceeding or investigation, directly or
indirectly, arising out of, or relating to, the engagement under the Letter
Agreement, whether or not pending or threatened and whether or not any
Indemnified party is a formal party to such proceeding; provided, however, that,
if the Liabilities resulted from the negligence or willful misconduct of any
Indemnified Party, the Indemnified Parties shall remit to the Company any
amounts reimbursed pursuant to this sentence.  The Company also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company or any person asserting claims on
behalf of or in right of the Company, directly or indirectly, arising out of, or
relating to, the engagement under the Letter Agreement, unless such liability
resulted from the negligence or willful misconduct of such Indemnified
Party.  In the event that an Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company or any affiliate of the Company, in which such Indemnified Party is not
named (and is not subsequently named) as a defendant, the Company agrees to
reimburse CKCC for all reasonable expenses incurred by it in connection with
such Indemnified Party’s appearing in preparing to appear as such a witness,
including, without limitation, the reasonable fees and disbursements of its
outside legal counsel.


An Indemnified Party shall promptly notify the Company in writing as to any
action, claim, suit, proceeding or investigation for which indemnity may be
sought, but the omission so to notify the Company will not relieve the Company
from any liability which it may have to any Indemnified Party hereunder to the
extent that it is not materially prejudiced as a result of such failure.  After
such notice to the Company, the Company shall be entitled to participate in, and
to the extent that it shall elect by written notice delivered to such
Indemnified Party promptly after receiving the aforesaid notice of such
Indemnified Party, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party to represent such Indemnified Party such
action, claim, suit, proceeding or investigation and shall pay as incurred the
fees and expenses of such counsel related to such action,  claim, suit,
proceeding or investigation.  In any action, claim, suit, proceeding or
investigation, any Indemnified Party shall have the right to retain its own
separate counsel at such Indemnified Party’s own expense and not subject to
reimbursement by the Company; provided, however, that the Company shall pay as
incurred the reasonable fees and expenses of such counsel incurred in connection
with investigation, preparing, defending, paying settling or compromising any
action, claim, suit, proceeding or investigation if (i) the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Party and the Company; (ii) the use of counsel chosen by the Company to
represent both the Company and such Indemnified Party would present such counsel
with an actual or potential conflict of interest; (iii) the Company shall not
have employed satisfactory counsel to represent the Indemnified Party within a
reasonable time after notice of the institution of such action, claim, suit,
proceeding or investigation; or (iv) the Company shall authorize the Indemnified
Party to employ separate counsel (in addition to any local counsel) at the
expense of the Company.  The Company shall not, in connection with any action,
claim, suit, proceeding or investigation, be liable for the fees and expenses of
more than one separate law firm (in addition to any local counsel) for all
Indemnified Parties, and, in the event that separate counsel is to be retained
to represent one or more Indemnified parties, such separate counsel shall be
chosen by CKCC.  The Company will not be liable for any settlement, compromise
or consent to the entry of any judgment in action, claim, suit, proceeding, or
investigation affected without the prior written consent of the Company, which
consent shall not be unreasonable withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company agrees that, with CKCC’s prior written consent, it will not settle,
compromise or consent to the entry of any judgment in any claim, action, suit,
proceeding or investigation in respect of which indemnification could be sought
hereunder (whether or not CKCC or any other Indemnified Party is an actual or
potential party to such claim, action, suit, proceeding or investigation),
unless (a) such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from any liabilities arising out
of such claim, action, suit, proceeding or investigation, (b) such settlement
does not admit any wrongdoing by CKCC and (c) the parties agree that the terms
of such settlement shall remain confidential.


The Company and CKCC agree that, if any indemnification or reimbursement sought
pursuant to the first paragraph of this Schedule A is for any reason unavailable
or insufficient to hold it harmless (except by reason of the negligence or
willful misconduct of an Indemnified Party), then, whether or not CKCC is the
person entitled to indemnification or reimbursement, the Company and CKCC shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable in such proportion as a appropriate to reflect (a) the relative
benefits to the Company on the one hand and CKCC on the other hand, in
connection with the transaction to which such indemnification or reimbursement
relates or (b) if the allocation provided by clause (a) above is not available,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in such clause (a), but also the relative fault of the parties as
well as any other relevant equitable considerations, provided, however, that, in
no event, shall the amount to be contributed by CKCC exceed the fees actually
received by CKCC under the Letter Agreement.  The Company agrees that, for the
purpose of this paragraph, the relative benefits to the Company and CKCC of the
contemplated transaction (whether or not such transaction is consummated) shall
be deemed to be in the same proportion that the aggregate consideration payable,
exchangeable or transferable (or contemplated to be payable, exchangeable or
transferable) in such transaction bears to the fees paid or payable to CKCC as
financial advisor under the Letter Agreement.


The rights of the Indemnified Parties referred to above shall be in addition to
any rights that any Indemnified Party may otherwise have.
 

 
 

--------------------------------------------------------------------------------

 